DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s 11/3/2021 petition to revive an unintentionally abandoned application was granted on 1/6/2022.
The amendment to the specification submitted 5/26/2021 is acknowledged.
The claims submitted 5/26/2021 are under consideration.  Claim 17 was newly introduced.
Applicant's arguments filed 5/26/2021 have been fully considered but they are not fully persuasive.
Applicant’s specification at paragraph [0030] defines “contacting the skin wound” to include both topical administration and systemic administration (circulation-mediated contact).

Election/Restrictions
Applicant’s election without traverse of contacting the skin wound with a GPNMB protein in the reply filed on 9/30/2019 is again acknowledged.
Claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment (GPNMB potentiating agent), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2019.

	Claims 1 and 4-17 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 is directed to a method for accelerating the healing of a skin wound of a subject in need thereof, the method comprising contacting the skin wound with a wound healing composition comprising recombinant glycoprotein nonmelanoma clone B (GPNMB) protein or
an active peptide fragment thereof, whereby the wound healing composition is contacted with the skin wound in an amount effective to recruit and increase the number of mesenchymal stem cells in the skin wound and thereby accelerate healing of the skin wound.
Paragraph [0025] of the specification discloses that the terms “peptide,” “polypeptide” and “protein” are used interchangeably. “Polypeptides” include, for example, biologically active 
fragments, substantially homologous polypeptides, oligopeptides, homodimers, heterodimers, variants of polypeptides, modified polypeptides, derivatives, analogs, fusion proteins, among others.  The polypeptides include natural peptides, recombinant peptides, synthetic peptides, or a combination thereof.
Paragraph [0031] of the specification discloses that the GPNMB protein is 
encoded by the human GPNMB glycoprotein nmb gene.  This paragraph discloses that two transcription variants, one having 560 amino acids, and the other having 572 amino acids, are known.  
 Paragraph [0032] of the specification indicates that the recitation of GPNMB includes GPNMB proteins, peptide fragments thereof, mutants, truncations, derivatives, analogs, and splice variants that display substantially equivalent or altered GPNMB activity relative to the wild-type protein.  Homologous analogs and allelic variants are included.  These variants may be naturally occurring or modified through site-directed mutagenesis (additions, deletion, insertions, substitutions).  Paragraph [0035] of the specification discloses that an "active peptide fragment" of a GPNMB protein includes a biologically active portion of a GPNMB protein can be a polypeptide which is, e.g., 25, 50, 100, 200 or more amino acids in length. 
The specification does not provide the amino acid sequences for either of the two 572 amino acid and 560 amino acid variants.  The examples of the specification do not identify which form of GPNMB was used.  The examples do not appear to use mutants, truncations, derivatives, analogs, or other splice variants analogs of GPNMB.

	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  In the instant case, the specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the genus of GPNMB proteins, analogs, and fragments that are able to treat a skin wound.

This rejection is not an invitation to add sequence information into the specification for which there is no support.

Applicant’s 5/26/2021 arguments are not persuasive.  The specification does not disclose contacting the skin wound with human osteoactivin, with the protein of Accession # NP-002501, or with the extracellular domain region of any GPNMB protein.  The claims are not limited to contacting the skin wound with these proteins.  Applicant is not in possession of the claimed genus.  The specification does not provide a structure-function correlation for the claimed genus of proteins and the required function of the genus of proteins in the claimed method of treatment.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 8 recites that the wound healing composition “comprises a pharmaceutically acceptable carrier.”  This claim depends upon claim 1 where the wound healing composition of claim 1 comprises recombinant GPNMB protein or an active peptide fragment thereof.  The language of claim 8 appears to exclude this and as such fails to include all limitations of claim 1.  It appears that claim 8 should recite that the wound healing composition “further comprises a pharmaceutically acceptable carrier.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa